Title: To George Washington from Richard Bland Lee, 23 November 1787
From: Lee, Richard Bland
To: Washington, George



Sir
Alexandria Novr 23 1787

I recieved your Excellency’s letter of the 11th Instant to day inclosing one guinea & an half on account of the ram Lamb—As no expence was incurred by me in having him brought to this town permit me to return the half guinea which has been sent on account of charges & beleive me to be with the highest esteem—Your Excellency’s most Ob. & hum. Servant

Richard Bland Lee

